 

Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 1 of 7 PagelD 21

Exhibit A
Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 2 of 7 PagelD 22

A®D 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT
for the

Eastern District of California [~j

Edwardo Munoz, et al.,

 

Plaintiff

V. Civil Action No. 1:20-cv-00440-NONE-EPG

Schooladvisor, LLC d/b/a Degreesearch.org,

 

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Digital Media Solutions, LLC

 

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: See attached Addendum A.

 

Place: ; Date and Time:
A mutually agreeable location or

tsmith @ woodrowpeluso.com 02/19/2021 5:00 pm

 

 

 

 

vf Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
ofper property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
fay inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

A mutually agreeable location 02/19/2021 5:00 pm

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rhle 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

CLERK OF COURT
OR
/s/ Taylor T. Smith

Signature of Clerk or Deputy Clerk Attorney's signature

 

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Plaintiff Edwardo Munoz

, who issues or requests this subpoena, are:
Taylor T. Smith, Woodrow & Peluso, LLC, 3900 E. Mexico Ave., Suite 300, Denver, CO 80210; Tel:720-907-7628;
tstnith @waodrowpeluso com

 

 

Notice to the person who issues or requests this subpoena

If|this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
itis served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 
M

Al

Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 3 of 7 PagelD 23

D 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:20-cv-00440-NONE-EPG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) 3; or

 

© I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

 

 

 

 

$
ly fees are $ for travel and $ for services, for a total of $ 0.00
I declare under penalty of perjury that this information is true.
ate:
Server's signature
Printed name and title
Server's address
ditional information regarding attempted service, etc.:

 
Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 4 of 7 PagelD 24

AQ 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

(c) Place of Compliance.

(Ll) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
sacts business in person, if the person

(i) is a party or a party’s officer; or

(ii) is commanded to attend a trial and would not incur substantial

 

   
  
 
  
   
   

) For Other Discovery. A subpoena may command:

A) production of documents, electronically stored information, or
gible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

) inspection of premises at the premises to be inspected.

(a) Protecting a Person Subject to a Subpoena; Enforcement.

({) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
tojavoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fajls to comply.

(2) Command to Produce Materials or Permit Inspection.

A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to

it the inspection of premises, need not appear in person at the place of
prpduction or inspection unless also commanded to appear for a deposition,
hepring, or trial.

) Objections. A person commanded to produce documents or tangible
gs or to permit inspection may serve on the party or attorney designated
inthe subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
prpducing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

 

($) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iit) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

«B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifving Conditions as an Alternative. In the circumstances
described in Rule 45(d}{3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 

 
 

Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 5 of 7 PagelD 25

ADDENDUM A TO SUBPOENA TO PRODUCE DOCUMENTS TO DMS

Please produce the following documents for inspection and copying on or before

February 19, 2021. To the extent that DMS objects to any of the below requests on the basis of
privilege, DMS must provide a privilege log and produce any and all non-privileged documents.
Defined terms need not be capitalized to retain their defined meanings.

l.

All DOCUMENTS sufficient to IDENTIFY the manner by which YOU claim
consent was obtained to place telemarketing text messages to PLAINTIFF on behalf
of DEFENDANT, including all DOCUMENTS sufficient to IDENTIFY all
CONSENT LANGUAGE or other disclosures used to obtain any consent.

All DOCUMENTS sufficient to IDENTIFY all PERSONS who provided consent to
be texted by or on behalf of DEFENDANT in the same manner that PLAINTIFF

allegedly provided consent to be texted who were sent at least one text message on
behalf of DEFENDANT.

All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
CONCEPTUAL MEDIA, including DOCUMENTS sufficient to IDENTIFY all
agreements, contracts and services rendered, together with all communications
between YOU and CONCEPTUAL MEDIA.

All LEAD INFORMATION that was provided to YOU from CONCEPTUAL
MEDIA where the LEAD INFORMATION was obtained in the same manner as any
LEAD INFORMATION regarding the Plaintiff was obtained.

All DOCUMENTS sufficient to IDENTIFY YOUR complete relationship with
DEFENDANT, including all contracts, agreements, and services rendered, together
with all communications between YOU and DEFENDANT.

All DOCUMENTS sufficient to IDENTIFY any and all telephone numbers utilized
by YOU or SCHOOLADVISOR to place text messages to PLAINTIFF.

All DOCUMENTS sufficient to IDENTIFY all PERSONS that were sent at least one
text message on behalf of SCHOOLADVISOR during the RELEVANT TIME
PERIOD using the SCHOOLADVISOR DIALING SYSTEM where the PERSONS
provided consent to be called in the same manner that PLAINTIFF provided any
consent to be called.

All DOCUMENTS sufficient to IDENTIFY the total number of text messages, and
the date, time, and duration of each such text message, made to each PERSON
identified in DOCUMENTS produced in response to Request Number 7 above.

All DOCUMENTS sufficient to IDENTIFY the SCHOOLADVISOR DIALING
SYSTEM utilized to place text messages to PLAINTIFF, including all user manuals
 

Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 6 of 7 PagelD 26

10.

11.

12.

13.

and periodic dialer reports during the RELEVANT TIME PERIOD, together with a
physical inspection of the SCHOOLADVISOR DIALING SYSTEM.

All DOCUMENTS in YOUR possession that mention PLAINTIFF or the LAWSUIT.

All DOCUMENTS sufficient to IDENTIFY any and all communications between
YOU and SCHOOLADVISOR regarding PLAINTIFF, this LAWSUIT, or the
underlying allegations set forth in the Complaint.

A physical inspection of the server on which the SCHOOLADVISOR DIALING
SYSTEM operates and is hosted.

All Documents sufficient to identify the server and computer system on which is
housed or stored any data that may be used to identify persons who were sent similar
text messages on behalf of SCHOOL ADVISOR as the messages sent to
PLAINTIFF.

DEFINITIONS

“ACTION” or “LAWSUIT” means and refers to the lawsuit captioned Munoz v.
Schooladvisor, LLC, Case No. 1:20-cv-00440-NONE-EPG (E.D. Cal. filed March 26,
2020), including all pleadings.

“CONCEPTUAL MEDIA” means and refers to Conceptual Media whose principal place
of business is located at 2443 Fillmore Street, #311, San Francisco, CA 94115, including
all of its divisions, subsidiaries, related companies, predecessors and successors, and all
of its owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures.

“DEFENDANT” or “SCHOOLADVISOR” means and refers to the Defendant in the
case, Schooladvisor, LLC d/b/a Degreesearch.org, a limited liability company organized
and existing under the laws of the State of Delaware whose primary place of business is
located at 4800 140th Avenue N, Suite 101,Clearwater, Florida 33762, including all of its
divisions, subsidiaries, related companies, predecessors and successors, and all of its
owners, directors, managers, agents, attorneys, affiliates, subsidiaries, employees,
contractors, partners, and joint ventures.

“DOCUMENTS” means and refers to writings, contracts, manuals, papers, drawings,
graphs, diagrams, maps, audits and audit results, records, reports, investigations, charts,
studies, photographs, sound recordings, images, computer programs, letters, ESI, emails,
text messages, contracts, spreadsheets, agreements, data, databases, and any and all other
data or data compilations, including without limitation all ESI, Excel files, screen shots,
proof of backups, data or other reporting data—stored in any medium from which
information can be obtained.

“IDENTIFY” shall mean the following:
 

Case 8:21-mc-00089-VMC-AEP Document 1-1 Filed 06/21/21 Page 7 of 7 PagelD 27

10.

11.

A. When referring to a person, it means to give the person’s full name, present
address or last known address, additional phone number, and email address, and
the name of the registered business associated, owned, or operated, in any
capacity by any such person.

B. When referring to an entity, it means to give the entity’s full name, contact
telephone number, and email address, and any name that the entity purports to do
business as (d/b/a name), and the type of entity that the business is registered as,
including but not limited to business, corporation, limited liability company,
professional association, and limited liability partnership.

“LEAD INFORMATION” means and refers to consumer personal identifying
information, including name, address, telephone number(s), IP addresses, login or session
activity, timestamps, email addresses, values for any column headers, and any other data
received by You from any third party.

“PERSON” means any natural person or any business, legal, quasi-governmental or
governmental entity or association.

“PLAINTIFF” means the Plaintiff in this action, Edwardo Munoz, and any subsequent
PERSONS added as plaintiffs to the Complaint or any subsequent or amended complaint.

“RELEVANT TIME PERIOD” means and refers to the time from March 26, 2016 to the
present.

“SCHOOLADVISOR DIALING SYSTEM” means and refers to any equipment or
software used by or on behalf of SCHOOLADVISOR to send the text messages at issue
in the ACTION, including any equipment, dialers, telemarketing systems, computers or
computer systems, predictive dialers or autodialers. The definition also includes
technology that plays a pre-recorded voice or message. The definition also includes all
associated hardware, software, coding, and databases (including language, rules, fields,
and schema).

“YOU,” “YOUR,” or “DMS” means and refers to Digital Media Solutions, LLC, a
Delaware limited liability company, whose principal place of business is located at 4800
140th Ave N, Suite 101, Clearwater, FL 33762, including all of its divisions, subsidiaries,
related companies, predecessors and successors, and all of its owners, directors,
managers, agents, attorneys, affiliates, subsidiaries, employees, contractors, partners, and
joint ventures,
